DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the Applicant’s terminal disclaimer, arguments, and amendments filed on May 26, 2021, in which claims 1-5, 8-12, and 15-28 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geirhafer et al. (US 2012/0208547) in view of Nam et al. (US 2010/0104034).
Regarding claims 1, 8, 21, and 23, Geirhofer teaches a method for operating a user equipment (UE), the method comprising: receiving, by the UE, one or more signaling indications from a network, the one or more signaling indications configuring a first non-zero power (NZP) channel state information reference signal (CSI-RS) resource for channel measurement and both a second NZP-CSI resource and a CSI interference measurement (CSI-IM) resource for interference measurement (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 and used to measure channel and/or interference 
Geirhofer does not specifically teach the first NZP CSI-RS resource and the second NZP CSI-RS resource being associated with different indices.
However, the precding limitation is known in the art of communications. Nam teaches Each element in the resource grid for antenna port p is called a resource element and is uniquely identified by the index pair (k,l) in a slot where k=0, . . . , N.sub.RB.sup.DLN.sub.sc.sup.RB-1 and l=0, . . . , N.sub.symb.sup.DL-1 are the indices in the frequency and time domains, respectively. Resource element (k,l) 312 on antenna port p corresponds to the complex value .alpha..sub.k,l.sup.(p). It is understood that in certain situations, such as where there is no risk for confusion, or no particular antenna port is specified, the index p may be dropped ([0057]-[0058], [0071]-[0072]). The subcarrier indices on which the NRS REs are located in the two OFDM symbols can be either the same as or different from those on which the CRS REs in LTE are located ([0074], [0087], [0100]). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claims 2, 9, 22, and 24, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches transmitting the one or more CSI reports to the network comprises: generating, by the UE, a CSI report based on the channel measurement for the first NZP CSI-RS resource (i.e., The UE may be equipped to receive the signaling and perform channel estimation based at least in part on the first resource element pattern, and interference estimation based at least in part on the second resource pattern generate at least one channel state report based on the channel and interference estimations [0008], [0071], [0107]-[0108]); and sending, by the UE, the CSI report to the network (i.e., transmit at least one channel state report to an eNB [0008]).
Regarding claims 3, 10, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches transmitting the one or more CSI reports to the network comprises: generating, by the UE, a CSI report based on the interference measurement for at least the second NZP-CSI resource and the CSI-IM resource ([0008], [0069], [0071]); and sending, by the UE, the CSI report to the network ([0008], [0069], [0071]).
Regarding claims 4, 11, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches transmitting the one or more CSI reports to the 
Regarding claims 5, 12, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches wherein transmitting the one or more CSI reports to the network comprises: generating, by the UE, a single CSI report based on the channel measurement for the first NZP CSI-RS resource and the interference measurement for at least the second NZP-CSI resource and the CSI-IM resource ([0069]-[0072], [0085]); and sending, by the UE, the single CSI report to at least one base station in the network ([0071]-[0072], [0079], [0085]).
Regarding claims 15, 18, 25, and 27, Geirhofer teaches method for operating a base station, the method comprising: transmitting, by the base station, one or more signaling indications to a user equipment (UE), the one or more signaling indications configuring a first non-zero power (NZP) channel state information reference signal (CSI-RS) resource for channel measurement and both a second NZP-CSI resource and a CSI interference measurement (CSI-IM) resource for interference measurement measurement (i.e., the non-zero power CSI-RS may include actual pilot transmissions with non-zero power that may be received by a UE 906 from the network/base station and used to measure channel and/or interference conditions [0069], [0072], [0079], and [0084]; and receiving, by the base station, one or more channel state information (CSI) 
Geirhofer does not specifically teach the same NZP CSI-RS being associated with an index.
However, the precding limitation is known in the art of communications. Nam teaches Each element in the resource grid for antenna port p is called a resource element and is uniquely identified by the index pair (k,l) in a slot where k=0, . . . , N.sub.RB.sup.DLN.sub.sc.sup.RB-1 and l=0, . . . , N.sub.symb.sup.DL-1 are the indices in the frequency and time domains, respectively ([0057]-[0058], [0071]-[0072]). The subcarrier indices on which the NRS REs are located in the two OFDM symbols can be the same from those on which the CRS REs in LTE are located ([0074], [0087], [0100]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Nam within the system of Geirhofer in order to reduce the complexity of transmitting RS signals by using the method of mapping reference signals for antenna ports in a plurality of resource blocks among 

Regarding claims 16, 19, 26, and 28, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches the one or more CSI reports from the UE includes a first CSI report based on the channel measurement for the first NZP CSI-RS resource and a second CSI report based on the interference measurement for the second NZP-CSI resource and the CSI-IM resource ([0069], [0071]).
Regarding claims 17, 20, Geirhofer in view of Nam teaches all the limitations above. Geirhofer further teaches the one or more CSI reports from the UE includes a single CSI report based on the channel measurement for the first NZP CSI-RS resource and the interference measurement for at least the second NZP-CSI resource and the CSI-IM resource ([0071]-[0072]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, and 15-28 have been considered but are moot due the Nam’s reference recited in the IDS.
The double patenting rejection has been withdrawn in view of the terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN A GELIN/Primary Examiner, Art Unit 2643